Exhibit 10.8

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is entered into as of
                , by and between Synageva BioPharma Corp., a Delaware
corporation (the “Company”), and                 , an individual (“Indemnitee”).

B A C K G R O U N D

A. Indemnitee is a member of the Board of Directors of the Company and, in that
capacity, performs a valuable service for the Company. For a variety of reasons,
including the frequency, magnitude and often baseless nature of claims and
actions brought against corporate directors generally, it is difficult for
corporations to attract and retain highly competent persons as directors. In
addition, there exists uncertainty, both as to matters of “substance” and
“procedure,” about the protection against such claims provided by statutory,
charter and bylaw provisions and through “director and officer” insurance.

B. The Company’s Certificate of Incorporation provides for indemnification of,
and advancement of expenses to, the directors of the Company to the maximum
extent authorized by the Delaware General Corporation Law, as amended (the
“DGCL”), and, together with the DGCL, permit, by their nonexclusive nature, the
establishment of indemnification agreements between the Company and its
directors.

C. In order to induce Indemnitee to continue to serve as a member of the Board
of Directors of the Company, and to establish a specific procedure for
addressing indemnification matters if and as they arise, the Company has agreed
to a contractual indemnification arrangement on the terms set forth in this
Agreement.

THE PARTIES AGREE AS FOLLOWS:

1. Definitions. For purposes of this Agreement, the following terms have the
following meanings:

(a) “Agent” means any person (i) who is or was a director, officer, employee or
other agent of the Company or (ii) who is or was serving at the request of the
Company, or otherwise as a result of that person’s relationship with the
Company, as a director, officer, employee or other agent of another foreign or
domestic corporation or of any partnership, joint venture, trust or other
enterprise (including service with respect to employee benefit plans).

(b) “Disinterested Director” means a director of the Company who neither is nor
was a party to the Proceeding in respect of which indemnification is sought
under this Agreement or otherwise.

(c) “Expenses” includes any and all direct and indirect costs (including,
without limitation, attorneys’ fees and disbursements, court costs, fees and
expenses of witnesses, experts, professional advisers and private investigators,
arbitration expenses, costs of attachment, appeal or similar bonds, travel
expenses, duplicating, printing and binding costs,



--------------------------------------------------------------------------------

telephone charges, postage, delivery service fees, and any and all other
disbursements or out-of-pocket expenses) actually and reasonably incurred by or
on behalf of Indemnitee in connection with either (i) the investigation,
prosecution, defense, settlement or appeal of, or being a witness or participant
in, a Proceeding (including preparing for any of the foregoing) or (ii) the
establishment or enforcement of any right to indemnification under this
Agreement or otherwise or any right to recovery under any liability insurance
policy maintained by the Company; provided, however, that “Expenses” shall not
include any judgments, fines or amounts paid in settlement.

(d) “Independent Counsel” means a law firm or attorney that neither is presently
nor in the past two years has been retained to represent: (i) the Company or
Indemnitee in any matter material to the Company or Indemnitee, or (ii) any
other party to the Proceeding in respect of which indemnification is sought
under this Agreement or otherwise. In addition, the term “Independent Counsel”
does not include any law firm or attorney who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement or otherwise.

(e) “Liabilities” means liabilities and losses of any type whatsoever,
including, without limitation, judgments, fines, excise taxes and penalties
(including ERISA excise taxes and penalties) and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such liabilities and losses), actually incurred
by Indemnitee in connection with or as a result of a Proceeding.

(f) “Proceeding” means any threatened, pending or completed action, suit or
proceeding (including any inquiry, hearing, arbitration proceeding or
alternative dispute resolution mechanism), whether civil, criminal,
administrative or investigative (including any action by or in the right of the
Company), to which Indemnitee is or was a party, witness or other participant,
or is threatened to be made a party, witness or other participant, by reason of
the fact that Indemnitee is or was an Agent, or by reason of anything done or
not done by Indemnitee in that capacity or in any other capacity while serving
as an Agent, whether before or after the date of this Agreement.

2. Agreement to Indemnify. Subject to the terms and conditions of, and in
accordance with the procedures set forth in, this Agreement, the Company shall
hold Indemnitee harmless and indemnify Indemnitee (and Indemnitee’s spouse as
provided below), to the fullest extent permitted by the provisions of the DGCL
and other applicable law, from and against all Expenses and Liabilities,
including, without limitation, Expenses and Liabilities arising from any
Proceeding brought by or in the right of the Company or its stockholders. The
Company and Indemnitee intend that this Agreement provide for indemnification in
excess of that expressly required or permitted by statute, including, without
limitation, any indemnification provided by the Company’s Certificate of
Incorporation or Bylaws, by vote of its stockholders or directors, or by
applicable law. If, after the date hereof, the DGCL or any other applicable law
is amended to permit or authorize indemnification of, or advancement of defense
expenses to, Indemnitee to a greater extent than is permitted on the date
hereof, references in this Agreement to the DGCL or any other applicable law
shall be deemed to refer to the DGCL or such applicable law as so



--------------------------------------------------------------------------------

amended. If (i) Indemnitee is or was affiliated with one or more venture capital
funds that has invested in the Company (an “Appointing Stockholder”), (ii) the
Appointing Stockholder is, or is threatened to be made, a party to or a
participant in any proceeding, and (iii) the Appointing Stockholder’s
involvement in the proceeding is related to Indemnitee’s service to the Company
as a director of the Company or any direct or indirect subsidiaries of the
Company, then, to the extent resulting from any claim based on the Indemnitee’s
service to the Company as a director or other fiduciary of the Company, the
Appointing Stockholder will be entitled to indemnification hereunder for
Expenses to the same extent as Indemnitee.

3. Procedural Matters

(a) Initial Request. Whenever Indemnitee believes that, in a specific case,
Indemnitee is then entitled to indemnification under this Agreement or under the
Company’s Certificate of Incorporation or Bylaws, the DGCL or otherwise,
Indemnitee shall submit a written notice to the Company requesting an
authorization and determination by the Company to that effect. The notice shall
describe the matter giving rise to the request and be accompanied by all
appropriate supporting documentation reasonably available to Indemnitee.

(b) Determination and Payment. The Company shall make a determination about
Indemnitee’s entitlement to indemnification in the specific case no later than
30 days after receipt of Indemnitee’s request. In making that determination, the
person or persons making the determination shall presume that Indemnitee met any
applicable standard of conduct required for indemnification, unless the Company
shall have affirmatively shown by clear and convincing evidence that Indemnitee
did not meet that standard. The determination shall be made by the Board of
Directors by a majority vote of a quorum consisting of Disinterested Directors.
If such a quorum is not obtainable, or, even if obtainable, a quorum of
Disinterested Directors so directs, the determination shall be made by
Independent Counsel in a written opinion obtained at the Company’s expense. If
either of those alternative decision-making processes is not initiated within 20
days after receipt of Indemnitee’s request, the determination shall be made by
the Company’s stockholders, except that any shares of the Company’s capital
stock as to which Indemnitee holds voting power shall not be entitled to vote.
If the person or persons empowered to make the determination either:
(i) affirmatively makes a determination of Indemnitee’s entitlement to
indemnification or (ii) fails to make any determination at all within the 30-day
period, indemnification shall be considered as authorized and proper in the
circumstances, and Indemnitee shall be absolutely entitled to such
indemnification, and shall receive payment as promptly as practicable, in the
absence of any misrepresentation of a material fact by Indemnitee in the request
for indemnification, or a specific determination by a court of competent
jurisdiction that all or any part of such indemnification is prohibited by
applicable law. If the person or persons empowered to make the determination
find that the Indemnitee is not entitled to indemnification, the Indemnitee
shall have the right to apply to a court of competent jurisdiction for the
purpose of enforcing Indemnitee’s right to indemnification pursuant to this
Agreement. The termination of any Proceeding by judgment, order, settlement,
arbitration award, conviction or upon a plea of nolo contendere or its
equivalent shall not, of itself, create a presumption that Indemnitee did not
act in good faith and in a manner which he reasonably believed to be in or not
opposed to the best interests of the Company, or that, with respect to any
criminal Proceeding, Indemnitee had reasonable cause to believe his conduct was
unlawful.



--------------------------------------------------------------------------------

(c) Advancement of Expenses. If so requested in a writing by Indemnitee
accompanied by appropriate supporting documentation, the Company shall, within
10 days after receipt of the request, advance funds for the payment of Expenses,
whether that request is made before or after the final disposition of a
Proceeding (including, without limitation, any criminal Proceeding or any
Proceeding brought by or in the right of the Company or its stockholders),
unless there has been a final determination that Indemnitee is not entitled to
indemnification for those Expenses. If required by law at the time of the
advance, the payment of the advance shall be conditioned upon the receipt from
Indemnitee of an undertaking (which need not be secured) to repay the advance to
the extent that it is ultimately determined that Indemnitee is not entitled to
such indemnification by the Company. Any dispute concerning the advancement of
Expenses shall be resolved by arbitration before an arbitrator selected by
Indemnitee and approved by the Company. If the parties cannot agree on a single
arbitrator, then the claim shall be heard by a panel of three arbitrators, with
one selected by Indemnitee, one selected by the Company and one selected jointly
by the foregoing two arbitrators. Each of the arbitrators shall be a litigation
or corporate attorney with experience in the field of officer and director
indemnification. The arbitrators shall be selected within 15 days after demand
for arbitration and shall render a decision within 30 days after selection,
unless good cause is shown for requiring a longer decision period. The Company
shall act in utmost good faith to provide timely information to the arbitrators
and to insure Indemnitee a full opportunity to defend against the Company’s
claim that Indemnitee is not entitled to an advance of Expenses. The Company
shall indemnify Indemnitee against all Expenses incurred by Indemnitee under the
dispute resolutions proceedings set forth in this Subsection 3(c), unless a
court of competent jurisdiction finds that each of the claims and/or defenses by
Indemnitee in the action or proceeding for which an advance is sought was
frivolous or made in bad faith.

(d) Enforcement. If Indemnitee has not received a determination of entitlement
to indemnification or an advance, as the case may be, within the applicable time
periods for such actions specified in this Agreement, or if it has been
determined that Indemnitee substantively would not be permitted to be
indemnified in whole or in part under applicable law, Indemnitee shall be
entitled to commence an action in any court of competent jurisdiction (including
the court in which the Proceeding as to which Indemnitee seeks indemnification
is or was pending) (i) in the former case, seeking enforcement of Indemnitee’s
rights under this Agreement or otherwise, or seeking an initial determination by
the court, or (ii) in the latter case, challenging any such determination or any
aspect thereof, including the legal or factual bases therefor. The Company
hereby consents to service of process and to appear generally in any such
proceeding. It shall be a defense to any such action that applicable law does
not permit the Company to indemnify Indemnitee for the amount claimed. In any
such action, the Company shall have the burden of proving that indemnification
or advances are not proper in the circumstances of the specific case. Neither
the failure of the Company to have made a determination prior to the
commencement of such action that indemnification is proper under the
circumstances because Indemnitee has met the standard of conduct under
applicable law, nor an actual determination by the Company that Indemnitee has
not met such standard of conduct, shall be a defense to the action or create a
presumption that Indemnitee has not met that standard of conduct. The Company
shall indemnify Indemnitee for Expenses incurred by Indemnitee in connection
with the successful establishment or enforcement, in whole or in part, by
Indemnitee of his right to indemnification or advances.



--------------------------------------------------------------------------------

(e) Notice by Indemnitee and Defense of Proceedings. Indemnitee shall promptly
notify the Company in writing upon being served with any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
matter which may give rise to a claim for indemnification under this Agreement
or otherwise; provided, however, that a failure of Indemnitee to provide that
notice shall relieve the Company from liability only if and to the extent that
the failure materially prejudices the Company’s ability to adequately defend
Indemnitee in the Proceeding. With respect to any Proceeding as to which
Indemnitee so notifies the Company:

(i) The Company shall be entitled to participate at its own expense.

(ii) Except as otherwise provided below, the Company, jointly with any other
indemnifying party similarly notified, shall be entitled to assume the defense
of such Proceeding, with counsel reasonably satisfactory to Indemnitee. After
notice from the Company to Indemnitee of the Company’s election to assume the
defense, the Company shall not be liable to Indemnitee under this Agreement for
any Expenses subsequently incurred by Indemnitee, other than as provided below.
Indemnitee shall have the right to employ his own counsel in that Proceeding,
but the fees and expenses of such counsel incurred after notice from the Company
of its election so to assume the defense shall be borne by Indemnitee, except to
the extent that (x) the employment of counsel by Indemnitee has been authorized
by the Company, (y) Indemnitee has reasonably concluded that there may be a
conflict of interest between the Company and Indemnitee in the conduct of the
defense of such Proceeding or that counsel selected by the Company may not be
adequately representing Indemnitee, or (z) the Company has not in fact employed
counsel to assume the defense of such Proceeding. In those cases, the fees and
expenses of Indemnitee’s own counsel shall be paid by the Company.

(iii) Neither the Company nor Indemnitee shall unreasonably withhold its or his
consent to any proposed settlement. The Company has no obligation to indemnify
and hold Indemnitee harmless under this Agreement for any amounts paid in
settlement of any Proceeding effected without its written consent. The Company
shall not settle any Proceeding in any manner which would impose any penalty or
limitation on Indemnitee without Indemnitee’s written consent.

4. Nonexclusivity; Primacy of Indemnification.

(a) The indemnification provided by this Agreement is not exclusive of or
inconsistent with any rights to which Indemnitee may be entitled under the
Company’s Certificate of Incorporation or Bylaws, any other agreement, any vote
of stockholders or directors, the DGCL, or otherwise, both as to action in
Indemnitee’s official capacity and otherwise. If and to the extent that a change
in the DGCL (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s Bylaws or under this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change.



--------------------------------------------------------------------------------

(b) The Company hereby acknowledges that Indemnitee has or may have in the
future certain rights to indemnification, advancement of expenses and/or
insurance provided by other entities and/or organizations (collectively, the
“Fund Indemnitors”). The Company hereby agrees (i) that it is the indemnitor of
first resort (i.e., its obligations to Indemnitee are primary and any obligation
of the Fund Indemnitors to advance expenses or to provide indemnification for
the same expenses or liabilities incurred by Indemnitee are secondary),
(ii) that it shall be required to advance the full amount of expenses incurred
by Indemnitee and shall be liable for the full amount of all Expenses and
Liabilities to the extent legally permitted and as required by the terms of this
Agreement and the Certificate of Incorporation or Bylaws of the Company (or any
other agreement between the Company and Indemnitee), without regard to any
rights Indemnitee may have against the Fund Indemnitors, and, (iii) that it
irrevocably waives, relinquishes and releases the Fund Indemnitors from any and
all claims against the Fund Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof. The Company further agrees that
no advancement or payment by the Fund Indemnitors on behalf of Indemnitee with
respect to any claim for which Indemnitee has sought indemnification from the
Company shall affect the foregoing and the Fund Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Company. The
Company and Indemnitee agree that the Fund Indemnitors are express third party
beneficiaries of the terms of this Section 4(b).

5. Partial Indemnification. If Indemnitee is entitled to indemnification by the
Company for some or a portion of Expenses or Liabilities but not for the total
amount, the Company shall nevertheless indemnify Indemnitee for the portion of
such Expenses and Liabilities to which Indemnitee is entitled to be indemnified.
Moreover, notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
Proceeding or in defense of any claim, issue or matter therein, including
dismissal without prejudice, Indemnitee shall be indemnified against all
Expenses incurred by Indemnitee in connection therewith.

6. Liability Insurance. The Company shall use commercially reasonable best
efforts (i) to maintain an insurance policy or policies providing directors’
and/or officers’ liability insurance and (ii) to provide that until at least the
sixth (6th) anniversary of the date of expiration of the Indemnitee’s period of
service with the Company, Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any Company director or officer, as the case may be. If
Indemnitee serves as a fiduciary of any employee benefit plan of the Company or
any of its subsidiary or affiliated corporations, then to the extent that the
Company maintains an insurance policy or policies providing fiduciaries’
liability insurance, Indemnitee shall be covered by such policy or policies in
accordance with its or their terms, to the maximum extent of the coverage
available for any fiduciary. Upon notice to the Company, either from Indemnitee
or from any other source, of the commencement or threat of commencement of any
Proceeding or matter which may give rise to a claim for indemnification of
Indemnitee and which may be covered by any insurance policy maintained by the
Company, the Company shall promptly give notice to the insurer in accordance
with the procedures prescribed by such policy and shall thereafter take all
necessary or appropriate action to cause such insurer to pay, to or on behalf of
Indemnitee all Liabilities



--------------------------------------------------------------------------------

and Expenses payable under such policy with respect to such Proceeding or
matter. The Company shall indemnify Indemnitee for Expenses incurred by
Indemnitee in connection with any successful action brought by Indemnitee for
recovery under any insurance policy referred to in this Section 6 and shall
advance to Indemnitee the Expenses of such action in the manner provided in
Section 3(c) above.

7. Other Sources. Indemnitee shall not be required to exercise any rights
Indemnitee may have against any other parties (for example, under an insurance
policy purchased by Indemnitee, the Company or any other person or entity)
before Indemnitee exercises or enforces Indemnitee’s rights under this
Agreement. However, except as set forth in Section 4(b):

(a) to the extent the Company actually indemnifies Indemnitee or advances
Indemnitee funds in respect of Expenses, the Company shall be entitled to
enforce any such rights which Indemnitee may have against third parties;

(b) Indemnitee shall assist the Company in enforcing any such rights which
Indemnitee may have against third parties if it pays Indemnitee’s costs and
expenses of doing so; and

(c) if Indemnitee is actually indemnified or advanced Expenses by any such third
party, then, for so long as Indemnitee is not required to disgorge the amounts
so received, to that extent the Company shall be relieved of its obligation to
indemnify Indemnitee or to advance Expenses.

8. Certain Relationships. The obligations and rights created under this
Agreement shall not be affected by any amendment to the Company’s Certificate of
Incorporation or Bylaws or any other agreement or instrument to which Indemnitee
is not a party, and shall not diminish any other rights which Indemnitee now or
in the future has against the Company or any other person or entity.

9. Severability. If any provision of this Agreement is determined to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the Company and Indemnitee. In any
event, the remaining provisions of this Agreement shall remain enforceable to
the maximum extent possible.

10. Contribution. If the indemnification provided in Section 2 of this Agreement
is unavailable, then, in respect of any Proceeding in which the Company is
jointly liable with Indemnitee (or would be if joined in the Proceeding), the
Company shall contribute to the amount of Expenses and Liabilities as
appropriate to reflect: (i) the relative benefits received by the Company, on
the one hand, and Indemnitee, on the other hand, from the transaction from which
the Proceeding arose, and (ii) the relative fault of the Company, on the one
hand, and of Indemnitee, on the other, in connection with the events which
resulted in such Expenses and Liabilities, as well as any other relevant
equitable considerations. The relative fault of the Company, on the one hand,
and of Indemnitee, on the other, shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such Expenses
and Liabilities.



--------------------------------------------------------------------------------

The Company agrees that it would not be just and equitable if contribution
pursuant to this Section 10 were determined by pro rata allocation or any other
method of allocation which does not take account of the equitable considerations
described in this Section 10.

11. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws. This Agreement is intended to be an agreement
of the type contemplated by Section 145(f) of the DGCL.

12. Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by personal or courier delivery, confirmed
facsimile or telex transmission or first class mail, and shall be deemed to have
been duly given upon receipt if personally delivered or delivered by courier, on
the date of transmission if transmitted by facsimile or telex, or three days
after mailing if mailed, to the addresses set forth below:

 

If to Indemnitee:

                              

   

                              

 

If to the Company:

Synageva BioPhamra Corp.

138 Spring Street, Suite 520

Lexington, MA 02421

Attn: President and CEO

or to such other address as either party may designate by notice to the other
from time to time.

13. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original.

14. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns, and shall inure to the benefit of Indemnitee and
Indemnitee’s spouse, estate, heirs, executors, administrators, personal or legal
representatives and assigns. The Company shall require any successor corporation
(whether by merger, consolidation, or otherwise) by written agreement in form
and substance satisfactory to Indemnitee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

15. Amendment and Waiver. This Agreement may not be amended except by a writing
executed by both the Company and Indemnitee. No waiver of any provision of this
Agreement shall be effective unless in writing and signed by the party to be
charged therewith. A waiver of, or a failure to insist on, complete compliance
with any provision of this Agreement shall not be construed as a waiver of a
subsequent or different non-compliance, breach or default of that or any other
provision of this Agreement.



--------------------------------------------------------------------------------

16. Acknowledgment. The Company expressly acknowledges that it has entered into
this Agreement and assumed the obligations imposed on the Company under this
Agreement in order to induce Indemnitee to serve or to continue to serve as a
director and acknowledges that Indemnitee is relying on this Agreement in
serving or continuing to serve in such capacity. The Company further agrees to
stipulate in any court proceeding that the Company is bound by all of the
provisions of this Agreement.

17. Period of Limitations. No legal action shall be brought and no cause of
action shall be asserted by or in the right of the Company against Indemnitee,
or Indemnitee’s estate, heirs, executors, administrators or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action, such
shorter period shall govern.

18. Duration of Agreement. This Agreement shall continue in effect for so long
as Indemnitee is subject to any possible Proceeding, regardless of whether
Indemnitee continues to serve as an Agent.

19. Entire Agreement. This document contains the final, complete and exclusive
statement of the agreement between the Company and Indemnitee with respect to
the subject matter of this Agreement and supersedes any prior or contemporaneous
understandings, agreements, communications, correspondence or representations by
or between the parties, whether written or oral, relating to the subject matter
of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth in its first paragraph.

 

Synageva BioPharma Corp.

a Delaware Corporation

By:

 

 

  Sanj K. Patel, President and CEO Indemnitee

 

[NAME]